Appellant was re-elected district clerk on November 2, 1920, and qualified on December 1, 1920. Within the time intervening between November 3 and November 8, he received jury fees amounting to $25.00 and stenographer's fees amounting to $21.00. The commissioners' court met in regular session on November 8. No report or deposit of the fees was made at that time. Appellant insists that touching the jury fees and the stenographer's fees he was controlled by different laws in that he was required by law to pay into the treasury the jury fees forthwith, and that no definite time was named by law at which the stenographer's fees were to be paid into the general fund of the county.
The point is made against the validity of the conviction that inasmuch as the time for the payment of the jury fees was fixed at a different time from that upon which he was required to pay the stenographer's fees, there were two separate offenses, both felonies, which could not be tried in one count.
It is urged that there is no inference to be drawn that there was a simultaneous conversion of the sums due to each of the funds mentioned. In other words, the failure to report and forthwith pay over the jury fees would create the inference that upon a fixed date these funds were converted, but not so with the stenographer's fees. The ruling announced in Miller's case, 242 S.W. Rep. 1040, and Leonard's case, 7 Texas Crim. App. 444, is relied upon.
In Miller's case, supra, the question at issue was whether a previous conviction of Miller barred a subsequent one. The language quoted from that case in the original opinion was addressed to the question mentioned. So, in a case where the aggregate sum appropriated or embezzled amounts to more than $50.00, it becomes important to determine whether the several amounts going to form the aggregate sum were embezzled at different times or whether the embezzlement comprised but one transaction. In the present case, the materiality of the fault, if any, in the trial is difficult to perceive.
The statute under which the appellant is prosecuted denounces the fraudulent misapplication or conversion of public funds by the officer into whose hands they are committed as a felony punishable by confinement in the penitentiary for a period of not less than two nor more than ten years. Article *Page 323 
95, P. C. The penalty is not measured by the sum misapplied. In the present case, there is no question of a previous conviction. Assuming that there were two offenses proved, the judgment concludes the state as to both. The lowest penalty was accorded, and unless there be something in the evidence which would suggest that by the procedure complained of harm might have come to the accused, we fail to comprehend the materiality or importance of the complaint made by the appellant. If, in fact, there was evidence of separate and distinct offenses, the court should have required the state to make an election between them. There being sufficient evidence, however, and the minimum punishment assessed, it is not perceived how the failure to require an election was prejudicial to the appellant. See Hooper v. State, 94 Tex.Crim. Rep.; Mathis v. State, 97 Tex.Crim. Rep..
In the indictment the state charged that the appellant fraudulently converted the funds. The burden rested upon the state to prove that avertment.
In an effort to discharge its burden, the state received, over appropriate objections of the appellant, evidence of the receipt by the appellant of jury fees and stenographer's fees at various dates between the months of January and November, 1920. These acts were all during the appellant's previous term of office. The court instructed the jury in substance that the appellant could not be convicted for receiving these fees but that they were admitted and could be considered for no other purpose than to establish system or intent in the misapplication of the money received after his second election to office. The statute declares that no officer shall be prosecuted or removed from office for any act he may have committed prior to his election to office. Vernon's Tex. Civ. Stat. (1920), Art. 6055. In the matter of removal from office, this statute has been given effect in various cases. Gordon v. State, 43 Texas Rep. 330; Trigg v. State, 49 Texas Rep. 645; Flatan v. State, 56 Texas Rep. 93. In the criminal case of Brackenridge v. State, 27 Texas Crim. App. 530, the court used this language:
"It is further expressly declared, however, that 'No officer shall be prosecuted or removed from office for any act he may have committed prior to his election to office.' (Rev. Stat., Art. 3415.) There can be no question, in view of the last quoted provision of the statute and of the law as settled by the decisions of the courts, that if the acts of which the defendant was convicted had been committed prior to his election to the *Page 324 
office, such acts would afford no legal ground for removing him from the office. (Gordon v. The State, 43 Tex. 330; Trigg v. The State, 49 Tex. 645, Flatan v. The State,55 Tex. 93.) His election would be a condonation of any crime or misconduct committed prior thereto; at a time when he was not holding the office to which he was elected."
The Missouri case of State Ex Rel. Schult v. Patton et al.,110 S.W. 636, is one in which the right to remove from office because of acts antecedent to the election was denied.
The case of Brackenridge v. State, supra, seems to be a precedent in favor of the ruling of the learned trial judge in receiving the testimony in question. Brackenridge was elected County Judge of Travis County, Texas, in November, 1886, and re-elected on the 6th day of November, 1888. The acts upon which his removal from office was sought occurred about the 15th of November, 1888. It seems that in October, 1888, Brackenridge was indicted for misconduct in office similar to that with which he was charged in the case from which he appealed. Against his objection, an indictment charging him with a like offense during his previous term of office was received in evidence against him. (See 27 Texas Crim. App. 517). In receiving this indictment in evidence, this court held that no error was committed and used the following language:
"For the purpose of tending to show a knowledge on the part of defendant that the fees demanded by him were not lawful the indictment put in evidence by the state over defendant's objection was, we think, admissible testimony. It was offered for no other purpose, and the court fully instructed the jury in its charge that it must not be considered for any other purpose." (Brackenridge v. State, supra.)
Assuming the correctness of the ruling mentioned (and so far as we are aware it has not heretofore been challenged), we are unable to differentiate the practice followed from that of the learned trial judge in the present case.
From what has been said, it follows that the motion for rehearing should be overruled. It is so ordered.
Overruled.
            OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.